              Case 3:21-cv-05044-RSM Document 11 Filed 04/19/21 Page 1 of 5




 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    DANIEL R. GRIFFIN,                                 CASE NO. C21-5044 RSM

 9                   Plaintiff,                          ORDER

10           v.

11    ROBERT S. FERGUSON,

12                   Defendant.

13

14          This matter is before the Court for consideration of the Report and Recommendation

15   (“R&R”) of United States Magistrate Judge Brian A. Tsuchida recommending that this action be

16   dismissed with prejudice. Dkt. #5. Plaintiff has objected to the R&R and contends that the action

17   should not be dismissed because his action is not barred by prior decisions of this Court and

18   because he can cure any remaining deficiencies by filing an amended complaint. Dkt. #9. For

19   the following reasons, the Court dismisses Plaintiff’s claims without prejudice.

20          Plaintiff Daniel R. Griffin, a Washington State prisoner, filed this action alleging that the

21   Defendant, Bob S. Ferguson, Washington State Attorney General, is unlawfully chilling speech

22   through enforcement of section 9.68A.090 of the Revised Code of Washington, which

23   criminalizes communication with minors for immoral purposes. Dkt. #1 at 4. Plaintiff argues

24

     ORDER – 1
              Case 3:21-cv-05044-RSM Document 11 Filed 04/19/21 Page 2 of 5




 1   that the statute is presumptively unconstitutional and seeks injunctive relief. Id. at 5–6. Proper

 2   consideration of this action requires consideration of both procedural and substantive issues.

 3          Procedurally, Plaintiff did not pay the filing fee upon filing of this action and did not

 4   include an application to proceed in forma pauperis. Dkt. #1. Concluding that Plaintiff wished

 5   to proceed in forma pauperis, the Clerk mailed Plaintiff a copy of the necessary application

 6   forms. Dkt. #3. With Plaintiff presumed to be proceeding in forma pauperis, Judge Tsuchida

 7   screened the matter under 28 U.S.C. § 1915A. Dkt. #5 at 1. Upon review, Judge Tsuchida

 8   concluded that Plaintiff’s claim was frivolous and should be dismissed under 28 U.S.C. § 1915A.

 9   Id.

10          However, on the Court’s review, the Court believes that Plaintiff intends to pay the filing

11   fee for this action. After receiving the IFP application from the Clerk, Plaintiff wrote and

12   indicated that he “included a $402 money order along with the complaint.” Dkt. #4 at 1. Upon

13   docketing of that letter, the Clerk indicated that an extensive search did not lead to discovery of

14   a prior money order from Plaintiff. February 4, 2021 Docket Entry. Plaintiff again reiterated

15   his belief that he had already submitted payment. Dkt. #6. Further, Plaintiff provided, along

16   with his objections, a “Request to Transfer Funds” on a Washington Department of Corrections

17   form indicating that he had requested a payment of $402 to the United States District Court on

18   December 30, 2020. Dkt. #9-2 at 1. Plaintiff’s filing fee remains unpaid and Plaintiff has not

19   updated the Court on the issue for nearly a month.

20          Substantively, Plaintiff’s complaint also suffers from deficiencies. The R&R notes that

21   this Court has already rejected similar challenges to section 9.68A.090 of the Revised Code of

22   Washington in Schoening v. McKenna, 636 F. Supp. 2d 1154, 1156 (W.D. Wash. 2009), a fact

23   also recognized by Plaintiff. Dkt. #1 at 5–6. Because of the prior case law, Judge Tsuchida

24

     ORDER – 2
                 Case 3:21-cv-05044-RSM Document 11 Filed 04/19/21 Page 3 of 5




 1   concluded that Plaintiff’s challenge was precluded by the prior decision in Schoening. Dkt. #5

 2   at 2.

 3             In his objections, Plaintiff maintains that Schoening does not preclude his claims because

 4   he seeks to premise his action on separate legal theories than were considered in Schoening. Dkt.

 5   #9 at 6–7 (indicating that Schoening dealt with “a hypothetical concern that [the statute] ‘may

 6   prohibit speech about sexual health and education”). Plaintiff’s theory is that because the statute

 7   uses “immoral purposes” as the standard by which to judge language, the statue is an

 8   unconstitutional “viewpoint” restriction on speech because “‘immorality’ is definately [sic] a

 9   viewpoint.” Dkt. #1 at 7–21. Plaintiff’s assertion is called into question by the fact that both his

10   action and Schoening challenged the statute on overbreadth grounds and the Court shares the

11   R&R’s doubts as to the viability of Plaintiff’s claims.1

12             A more significant substantive hurdle to Plaintiff’s complaint is Judge Tsuchida’s

13   explanation that Plaintiff’s claims appears precluded under Heck v. Humphrey, 512 U.S. 477

14   (1994). That case “precludes a prisoner’s § 1983 claim that, if successful, would invalidate a

15   conviction or sentence ‘where that conviction [or sentence] has not been reversed, expunged or

16

17   1
         Schoening further calls Plaintiff’s claims into question:
18
               The Washington Supreme Court has construed RCW 9.68A.090 to prohibit
               communicating with children with “the predatory purpose of promoting their
19
               exposure to and involvement in sexual misconduct.” Washington v. McNallie, 120
               Wash.2d 925, 931–32, 846 P.2d 1358, 1363 (1993). Plaintiff's concerns that the
20
               term “immoral purposes” could be the basis of a prosecution of—for example—
               a school nurse who advised a pregnant teenager about abortion options are
21
               unfounded, because the scope of the term “immoral purposes” has been limited to
               the category “sexual misconduct.” McNallie, 846 P.2d at 1362 (noting that the
22
               controlling opinion in State v. Schimmelpfennig, 92 Wash.2d 95, 594 P.2d 442
               (1979), supports this interpretation).
23
     Schoening, 636 F. Supp. 2d at 1157.
24

     ORDER – 3
              Case 3:21-cv-05044-RSM Document 11 Filed 04/19/21 Page 4 of 5




 1   called into question by issuance of a writ of habeas corpus.’” Dkt. #5 at 3 (quoting Heck, 512 at

 2   486–87). Because Plaintiff sought to vacate all convictions under the communication for

 3   immoral purposes statute, including his own, Judge Tsuchida concluded that Plaintiff’s action

 4   was barred by Heck.

 5          In an attempt to salvage his complaint, Plaintiff indicates that he wishes to abandon his

 6   own release. Dkt. #9 at 7. But serious questions remain as to whether this alone would be

 7   adequate. See Heck, 512 U.S. at 487 (in § 1983 actions, “the district court must consider whether

 8   a judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction or

 9   sentence; if it would, the complaint must be dismissed unless the plaintiff can demonstrate that

10   the conviction or sentence has already been invalidated”); id. at 489 (“Even a prisoner who has

11   fully exhausted available state remedies has no cause of action under § 1983 unless and until the

12   conviction or sentence is reversed, expunged, invalidated, or impugned by the grant of a writ of

13   habeas corpus.”).

14          Intermixed with these substantial legal questions, Plaintiff indicates that he has lacked

15   adequate access to legal resources because of COVID-19. Such restrictions served as good cause

16   for an extension of Plaintiff’s deadline for submitting objections to the R&R. See Dkts. #7 and

17   #8. But even then, Plaintiff recounts ongoing difficulties obtaining the materials he believes are

18   necessary to explore his claims and consider the effect of Heck. Dkt. #9 at 2 (Plaintiff indicating

19   he is unable to provide adequate legal support for his positions). Along similar lines, Plaintiff

20   requests that he be granted leave to refine his complaint. Id. at 7 (Plaintiff indicating that he

21   “could submit a fresh new complaint”).

22          Under these unique circumstances, the Court determines that the appropriate approach is

23   to dismiss Plaintiff’s claims without prejudice. Plaintiff has not provided the Court with further

24   information on his plan to pay the filing fee in this action and does not make clear payment’s

     ORDER – 4
               Case 3:21-cv-05044-RSM Document 11 Filed 04/19/21 Page 5 of 5




 1   effect on screening under 28 U.S.C. § 1915. In addition, dismissal without prejudice will afford

 2   Plaintiff greater time to access the legal materials he believes are necessary to support his claims.

 3   Lastly, this result will permit Plaintiff to refile his action in the unlikely case he discovers a viable

 4   legal theory that is not precluded by Heck.

 5           Accordingly, and having considered the R&R, Plaintiff’s objections, and the remainder

 6   of the record, the Court finds and ORDERS:

 7       1. The Court ADOPTS the Report and Recommendation (Dkt. #5) to the extent consistent

 8           with this ORDER.

 9       2. Plaintiff’s Prisoner Civil Rights Complaint (Dkt. #1), and the claims set forth therein, are

10           DISMISSED without prejudice.

11       3. The Clerk is directed to send copies of this Order to the parties.

12       4. This matter is CLOSED.

13           Dated this 19th day of April, 2021.

14

15

16                                                    A
                                                      RICARDO S. MARTINEZ
17                                                    CHIEF UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

     ORDER – 5
